WRITTEN CONSENT TO ACTION WITHOUT MEETING OF THE DIRECTORS OF EMPIRICAL VENTURES, INC. A NEVADA CORPORATION The undersigned Directors, being all the Directors of Empirical Ventures, Inc., a Nevada corporation, pursuant to the by-laws of the Corporation, hereby consent to the following action, without a meeting, and waive all notice or other meeting requirements. Resignation of Directors WHEREAS, the Company has received the resignation of the following officer of the Corporation. Derek Ward President, RESOLVED, that the number of directors of the Corporation be set at four directors to serve until the next annual meeting of the shareholders or until removed or other action as allowed by the corporate bylaws. Dated: This 24th day of January 2014 The undersigned, being all the Directors of Empirical Ventures, Inc., waive the required notice of meeting and consent to all actions taken hereby. /s/Derek Ward Derek Ward, President, CEO Director /s/ Peter Schulhof Peter Schulhof, Secretary Treasurer Director /s/Stewart Irvine Stewart Irvine, COO Director /s/Anthony Jackson Anthony Jackson, CFO and Director WRITTEN CONSENT TO ACTION WITHOUT MEETING OF ALL THE DIRECTORS OF EMPIRICAL VENTURES, INC. A NEVADA CORPORATION The undersigned, being all the Directors of Empirical Ventures, Inc. a Nevada corporation, pursuant to the By-Laws of the Corporation, hereby consent to the following action, without a meeting, and waive all notice or other meeting requirements. Election of New Officers RESOLVED, that the following persons be elected as an officer of the Corporation to hold office until the next annual general meeting of the Corporation or until removed in accordance with the By-Laws of the Corporation: Officer: Peter Schulhof Office: President Officer: Stewart Irvine Office: Chief Operating Officer (COO) Dated: This 24th day of January, 2014 The undersigned, being all the Directors of Empirical Ventures, Inc., waive the required notice of meeting and consent to all actions taken hererof. /s/Derek Ward Derek Ward, President, CEO Director /s/ Peter Schulhof Peter Schulhof, Secretary Treasurer Director /s/Stewart Irvine Stewart Irvine, COO Director /s/Anthony Jackson Anthony Jackson, CFO and Director
